Blandford, Justice.
It is manifest to us that there should have been no greater recovery in this case than for the sum of $10, and that the verdict for $25 additional was erroneous; but inasmuch as the plaintiff had offered to compromise and settle the case with the defendant at a fair sum, which was due him, viz. the sum of $10, we affirm the judgment of the court below, with the direction that the court cause to be written off from the judgment and verdict all in excess of the sum of $10.

Judgment affirmed, with direction.